Citation Nr: 1518630	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-18 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for acrocyanosis (claimed as frostbite of the hands). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel





INTRODUCTION

The Veteran had active service from December 1966 to June 1967.  This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The record before the Board consists of a paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  In an unappealed January 1968 rating decision, the RO denied the Veteran's claim of entitlement to service connection for acrocyanosis and properly notified the Veteran.  

2.  The evidence added to the record subsequent to the January 1968 rating decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for acrocyanosis and does not raise a reasonable possibility of substantiating the claim.   


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for acrocyanosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with all required notice by correspondence sent in September 2010, prior to the initial adjudication of the claim to reopen. 

Regarding VA's duty to assist, the Veteran's service treatment records are of record.  In addition, private medical statements dated in 1967 and the report of a VA examination in October 1967 are of record.  In the September 2010 letter referenced above, the Veteran was requested to submit or to provide the identifying information and any necessary authorization to enable VA to obtain on his behalf all available post-service treatment records pertaining to the disability at issue.  The Veteran failed to identify or submit any such records.  The Board is also unaware of any outstanding, existing evidence that could be obtained to substantiate the claim.  Although the Veteran was not provided a VA examination and no medical opinion was obtained in response to his claim to reopen, VA is not required to provide a VA examination or obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4). 

In sum, the Board also is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.  

Accordingly, the Board will address the merits of the claim to reopen.

II.  Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

III.  Factual Background and Analysis

The RO denied service connection for acrocyanosis in a January 1968 rating decision.  The Veteran was notified of the denial and of his right to appeal the decision by a letter dated in January 1968.  He did not appeal the denial or submit any additional pertinent evidence within the appeal period.  

In June 2010, the Veteran submitted a statement requesting that the claim of entitlement to service connection for acrocyanosis disability be reopened.  

The evidence of record in January 1968 consisted of the Veteran's statement, service treatment records, the report of a  VA examination dated in October 1967, and private medical statements dated in October 1967.  The Veteran's statement indicates that he experienced numbness of the hands during service due to prolonged exposure to cold weather.  Service treatment records dated in January 1967 note the Veteran sought treatment for numbness of his hands, resulting in a diagnosis of mild acrocyanosis; the examiner noted that the Veteran was placed on physical profile, but stated that the Veteran did not experience prolonged exposure to cold weather.  A February 1967 service treatment record indicates that the Veteran was placed on limited duty due to numbness of the hands.  A March 1967 service treatment record reiterates the aforementioned record, placing the Veteran on limited duty for a second time.  A private medical statement dated in October 1967 notes that the Veteran was treated for sensitivity to cold (Raynaud's Syndrome), prior to service in December 1962 and April 1963.  A private medical statement also notes that the Veteran was treated for such condition in March 1967 and May 1967.  The October 1967 VA examination report notes a diagnosis of acrocyanosis and the examiner's opinion that the recurrent symptoms during service were characteristic of the disability.  Based on a review of the evidence, the RO denied the claim.  Specifically, although the evidence of record demonstrated a current acrocyanosis disability, the claim was denied because the evidence failed to show that such preexisting disease was aggravated by service or related to service.       
  
The pertinent evidence received after the prior denial consists of statements from the Veteran indicating that the disability manifested by numbness of his hands was aggravated as a result of his exposure to cold weather in service.  These statements are similar to statements of the Veteran recorded in the evidence of record at the time of the prior denial.  His statements are essentially cumulative in nature.  Moreover, whether the underlying pathology increased in severity as a result of cold exposure in service is a medical question that the Veteran is not competent to answer.  Therefore, the Veteran's statements are not new and material.

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See, Shade, supra.  Thus, the Board finds that new and material evidence has not been submitted, and reopening of the claim is not in order.



							(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for acrocyanosis disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


